Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/22 has been entered.
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1, 3-4, 8-13, 15-16, 20, 22-23, 27-32, 34-37, 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “processing…of the second electronic data transaction request message and subsequently received 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “calculating…a current value for a first data object based on received first electronic data transaction request messages for the first data object; identifying…a second data object that is correlated with the first data object; receiving…a second electronic data transaction request message; calculating…upon receipt of the second electronic data transaction request message, an allowable range for a current value of the second data object based on the current value for the first data object…; determining…that completing the transaction in the second electronic data transaction request message would place the current value of the second data object outside the allowable range; transmitting…a signal to the matching processor to halt automatically based on the determination; transmitting…a signal to the matching processor to resume; the processor.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited one or more computer processor, with its already available basic functions, is simply being applied to the abstract idea and being used as a tool in executing the claimed process. Furthermore, the claimed steps “the halting comprising controlling a state of the matching processor to change the state from a normal operating state to a reserved state which enables the matching processor to continue to receive but not process electronic data 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras 0057. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “identifying…a second data object that is correlated with the first data object; receiving…a second electronic data transaction request message,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity); same applies to transmitting…a signal to the matching processor to halt automatically based on the determination; transmitting…a signal to the matching processor to resume; as the transmission of data is also an insignificant extra-solution activity. The limitations of “calculating continuously…internal to the data transaction processing system and external to the matching processor, current value for a first data object based on received first electronic data transaction request messages for the first data object; calculating…upon receipt of the second electronic data transaction request message, an allowable range for a current value of the second See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, the dependent claims 3-4, 8-13, 15-16, 22-23, 27-32, 34-37 do not recite additional elements but merely further narrow the scope of the abstract idea.  
Response to Arguments
Applicant's arguments filed on 03/04/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the limitation of “halting and conditionally resuming processing by modifying a state of a system is a technical solution,” the examiner finds it unpersuasive. While applicant argues that the halting and resuming operations provides certain solution, the claimed operations are part of the abstract idea. However, a narrowly stated abstract buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.
The examiner searched the specification to understand the technical solution implied by the applicant, but the specification recites functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform halting and resuming operations. For instance paragraph 0066 of the applicant’s specification simply states “The disclosed embodiments may be implemented to halt or release, e.g. automatically, the matching processor depending on the state of the system and/or the contents of the electronic data transaction request messages. For example, upon detecting an undesirable condition within the data transaction processing system, the disclosed correlation deviation detection system may cause halting of the matching processor, which prevents the matching processor from matching messages, e.g., places the system or data objects related to the undesirable condition in a reserved state. After the passage of time, receipt of a number of messages, or some other predetermined condition, the correlation deviation detection system may release the matching processor, or allow the matching processor to resume matching messages.” Based on this paragraph, the examiner concludes that the “halting and resuming” steps of claim 1 only requires halting processing of request messages if a condition is not satisfied. Thus, this limitation does not limit claim 1. As such, applicant’s argument regarding this halting step of claim 1 is not persuasive. The Board of Patent Appeals affirmed the examiner and reached the same conclusion as the examiner, disagreeing that the “halting and resuming” 
To the extent that the applicant contends that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary capabilities of a general-purpose computer, which does not materially alter patent eligibility of the claimed subject matter. Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computer components as tools. See FairWarning, 839 F.3d at 1095. 
Regarding the argument that the final office action violates Berkheimer, the examiner did not rely upon 2106.05(d) considerations. Instead the examiner stated the additional elements of the claim were mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697